
	

114 SRES 615 IS: Expressing support for the designation of November 16, 2016, as “American Special Hockey Day”.
U.S. Senate
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 615
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2016
			Mr. Casey (for himself, Ms. Klobuchar, Mr. Wyden, and Mr. Franken) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Expressing support for the designation of November 16, 2016, as American Special Hockey Day.
	
	
 Whereas, according to the Centers for Disease Control and Prevention, nearly 15 percent of children in the United States have a developmental disability;
 Whereas the United States needs innovative, high-quality programs that seek to create productive and independent futures for children and adults with developmental disabilities;
 Whereas the American Special Hockey Association was created in 2000 to give individuals of all ages with developmental disabilities an opportunity to learn and grow by playing ice hockey;
 Whereas team sports provide opportunities for children to develop independence, confidence, and fitness and the programs of the American Special Hockey Association provide the chance for individuals with disabilities to play sports in an accessible environment so that all athletes are able to participate;
 Whereas the American Special Hockey Association is the largest special hockey organization in the world with more than 54 member programs in more than 45 cities in the United States;
 Whereas special hockey exists to enrich athletes with developmental disabilities and, in addition to physical hockey skills, the program helps children develop critical skills such as dependability, self-reliance, concentration, willingness to share, and personal accountability; and
 Whereas American Special Hockey Day will help recognize the important role that special hockey plays in empowering individuals with disabilities and developing the characteristics that will help players to be more successful both on and off the ice: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of November 16, 2016, as American Special Hockey Day;
 (2)strongly affirms the goals and purpose of special hockey; and (3)encourages more individuals to volunteer and help create similarly innovative and beneficial programs for individuals with disabilities.
			
